                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               EASTERN DIVISION



SEAN WILLIAM LEE                                                        PETITIONER


v.                          NO. 2:18-cv-00075 JM


GENE BEASLEY                                                           RESPONDENT



                                    JUDGMENT


      Pursuant to the Order entered this day, judgment is entered for respondent Gene

Beasley.

      IT IS SO ORDERED this 29th day of October 2018.




                                             UNITED STATES DISTRICT JUDGE
